Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 12/15/21.
The applicant’s remarks and amendments to the claims were considered and results as follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 6, 8 and 15 have been amended. Claims 9-14 have been cancelled.  Claims 21-26 have been added.  As a result, claims 1-8 and 15-26 now pending in this office action.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the  claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 4, 6-8, 15, 19-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0156632 A1) in view of BARSNESS et al. (US 2018/0173758 A1) and further in view of Driesch et. (US 2003/0065648 A1)

 	Regarding claim 1, Yu teaches one or more non-transitory computer readable media comprising instructions which, (See Yu paragraph [0082], non-transitory computer-readable medium or computer storage device), when executed, by one or more hardware processors, (See Yu paragraph [0082], executed by one or more computers or computer processors), cause performance of operations comprising, (See Yu paragraph [0016], a computing operation): 
 	receiving a query execution plan associated with a query, (See Yu paragraph [0078], system receives and processes a query from a client application. A globally optimized execution plan is then generated at operation 1002); 
 	dividing the received execution plan into one or more components, (See Yu paragraph [0016], The queries 102 may be directed to a specific shard 118, or may be routed there by an optional redirection component 104. For example, execution engine 120 running on shard 118 may receive and process the query); 
 	determining, for each component, a predicted resource usage associated with executing the component, (See Yu paragraph [0031], determine the preferred plan for executing a query on a particular shard, a component known as a query optimizer evaluates the predicted cost of following each possible execution plan); 
 	determining, based on the predicted resource usage associated with each component, (See Yu paragraph [0031], determine the preferred plan for executing a query on a particular shard, a component known as a query optimizer evaluates the predicted cost of following each possible execution plan); a predicted resource usage associated with the query execution plan, (See Yu paragraph [0031], a query optimizer evaluates the predicted cost of following each possible execution plan);
 	executing the query associated with the received query execution plan, (See Yu paragraph [0031], execution plan and a globally optimized plan has been determined, 308. At operation 310, the shards obtain and begin utilizing the globally optimized plan);
 	 Yu does not explicitly disclose halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the threshold performance value.
	However, BARSNESS teaches halting execution of the query associated with the query execution plan, (See BARSNESS paragraph [0018], the query management component can halt the execution of the query), in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the threshold performance value, (See BARSNESS paragraph [0040], the predetermined condition can include determining that a decrease in the amount of available resources is below a threshold amount of system resources…determines the amount of change in system resources does not satisfy the predetermined condition…The query management component 124 then returns the results of the query to the requesting entity (block 322), and the method ends).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the threshold performance value of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).
 	Yu together with BARSNESS does not explicitly disclose determining a threshold performance value for the query based on the predicted resource usage associated with the query execution plan, comparing, at least one monitored or predicted runtime performance metric associated with executing the query to the threshold performance value.
	However, Driesch teaches determining a threshold performance value for the query based on the predicted resource usage associated with the query execution plan, (See Driesch paragraph [0033], the determination is made subsequent to execution. In this case, query implementation information is collected for each query and, after the plan for the query has been executed, a determination is made as to whether the execution time for the plan exceeds the predictive query threshold. If the predictive query threshold is exceeded, the query implementation information is logged), comparing, at least one monitored or predicted runtime performance metric associated with executing the query to the threshold performance value, (See Driesch paragraph [0033], the user-supplied predictive query threshold is utilized and compared to one or more cost factors (i.e., factors used in determining the optimal execution plan). One illustrative cost factor is an estimated runtime for a particular query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify determining a threshold performance value for the query based on the predicted resource usage associated with the query execution plan, comparing, at least one monitored or predicted runtime performance metric associated with executing the query to the threshold performance value of Driesch, to generate execution plans for queries requesting information contained in the database, (See BARSNESS Abstract).

 	Claims 20 and 26 recite the same limitations as claim 1 above. Therefore, claims 20 and 26 are rejected based on the same reasoning.

 	Regarding claim 4 Yu taught the one or more media of claim 1, as described above.  
	Yu does not explicitly disclose wherein a predicted resource usage associated with executing a particular component, of the one or more components, is determined based on one or more attributes of the particular component.
	However, BARSNESS teaches wherein a predicted resource usage associated with executing a particular component, of the one or more components, (See BARSNESS paragraph [0015], the query management component can determine, based on an amount of available system resources, a first access plan (or query plan) to use for executing the query against the database. Once determined, the query management component can begin executing the query against the database according to the first access plan), is determined based on one or more attributes of the particular component, (See BARSNESS paragraph [0037], the query management component 124 determines an amount of system resources available in the system…the query management component 124 determines a first access plan).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein a predicted resource usage associated with executing a particular component, of the one or more components, is determined based on one or more attributes of the particular component of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 6 Yu taught the one or more media of claim 1, as described above.  
	Yu does not explicitly disclose wherein the threshold performance value is further determined based on capacity of a system executing the received query execution plan.
	However, BARSNESS teaches wherein the threshold performance value is further determined based on capacity of a system executing the received query execution plan, (See BARSNESS paragraph [0035], If the query management component 124 detects an increase in available system resources that exceeds a first threshold, the query management component 124 determines an ordered sequence of operations adapted to use an amount of resources above the first threshold).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the threshold performance value is further determined based on capacity of a system executing the received query execution plan of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 7, Yu taught the one or more media of claim 1, as described above.  Yu further teaches wherein the predicted resource usage comprises a predicted processing unit utilization, (See Yu paragraph [0031], query optimizer evaluates the predicted cost of following each possible execution plan. Each step in an execution plan is associated with a predicted (i.e. estimated) cost, considering factors such as the time it takes to execute the step or the computing resources).

 	Regarding claim 8, Yu taught the one or more media of claim 1, as described above.  
 	Yu does not explicitly disclose wherein the threshold performance value is further determined based on a disk input/output capacity of a system executing the received query execution plan.
	However, BARSNESS teaches wherein the threshold performance value is further determined based on a disk input/output capacity of a system executing the received query execution plan, (See BARSNESS paragraph [0035], the query management component 124 determines that the amount of data to be changed in the database tables exceeds a threshold amount of data).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the threshold performance value is further determined based on a disk input/output capacity of a system executing the received query execution plan of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 15, Yu teaches one or more non-transitory computer readable media comprising instructions which, (See Yu paragraph [0082], non-transitory computer-readable medium or computer storage device), when executed, by one or more hardware processors, (See Yu paragraph [0082], executed by one or more computers or computer processors), cause performance of operations comprising (See Yu paragraph [0016], a computing operation):
 	receiving a query execution plan associated with a query, (See Yu paragraph [0078], system receives and processes a query from a client application. A globally optimized execution plan is then generated at operation 1002);
 	identifying statistics associated with prior executions of the query execution plan; (See Yu paragraph [0033], The statistics may also include measurements related to prior executions of the same execution plan), 
 	determining, based on the statistics associated with the prior executions of the query execution plan, (See Yu paragraph [0033], statistics may reflect which branches of the execution plan are most commonly executed in practice, improving the accuracy of cost predictions), 
 	executing the query associated with the received query execution plan, (See Yu paragraph [0031], execution plan and a globally optimized plan has been determined, 308. At operation 310, the shards obtain and begin utilizing the globally optimized plan); 
 	Yu does not explicitly disclose halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration.
	However, BARSNESS teaches halting execution of the query associated with the query execution plan, (See BARSNESS paragraph [0018], the query management component can halt the execution of the query), in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration, (See BARSNESS paragraph [0035], the query management component detects that a threshold is met, the query management component can create a second access plan in the background while executing the query according to the first access plan. The query management component can compare the second access plan with the first access plan that is executing (e.g., comparing the estimated run time, resources required, etc., of each plan)).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify halting execution of the query associated with the query execution plan in response to a determination that at least one of the current or predicted running time of the query execution plan exceeds the threshold time duration of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).
 	Yu together with BARSNESS does not explicitly disclose a predicted time duration associated with the query execution plan; determining, based on the predicted time duration associated with the query execution plan a threshold time duration associated with the query execution plan, comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration.
	However, Driesch teaches a predicted time duration associated with the query execution plan; determining, based on the predicted time duration associated with the query execution plan a threshold time duration associated with the query execution plan, (See Driesch paragraph [0033], the determination is made subsequent to execution. In this case, query implementation information is collected for each query and, after the plan for the query has been executed, a determination is made as to whether the execution time for the plan exceeds the predictive query threshold. If the predictive query threshold is exceeded, the query implementation information is logged), comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration, (See Driesch paragraph [0033], the user-supplied predictive query threshold is utilized and compared to one or more cost factors (i.e., factors used in determining the optimal execution plan). One illustrative cost factor is an estimated runtime for a particular query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify a predicted time duration associated with the query execution plan; determining, based on the predicted time duration associated with the query execution plan a threshold time duration associated with the query execution plan, comparing at least one of a current or predicted running time of the query execution plan to the threshold time duration, of Driesch, to generate execution plans for queries requesting information contained in the database, (See BARSNESS Abstract).

 	Regarding claim 19, Yu taught the one or more media of claim 15, as described above.  
 	Yu does not explicitly disclose wherein the threshold time duration is determined based on an amount of resources available to a system during execution of the query execution plan.
	However, BARSNESS teaches wherein the threshold time duration is determined based on an amount of resources available to a system during execution of the query execution plan, (See BARSNESS paragraph [0035], determines that there is an increase in the available system resources that exceeds a threshold amount of system resources, the query management component 124 can halt the current execution of the query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the threshold time duration is determined based on an amount of resources available to a system during execution of the query execution plan of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 20, Yu taught the one or more media of claim 15, as described above.  
	Yu does not explicitly disclose wherein the threshold time duration is determined based on completion times of the prior executions of the query execution plan.
	However, BARSNESS teaches wherein the threshold time duration is determined based on completion times of the prior executions of the query execution plan, (See BARSNESS paragraph [0005], [0035], the query management component detects that a threshold is met…The query management component can compare the second access plan with the first access plan that is executing (e.g., comparing the estimated run time, resources required, etc., of each plan).).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the threshold time duration is determined based on completion times of the prior executions of the query execution plan of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 21, Yu taught the one or more media of claim 1, as described above.  
 	Yu does not explicitly disclose wherein determining, for each component, the predicted resource usages associated with executing the component comprises determining an expected time duration associated with executing the component.
	However, BARSNESS teaches wherein determining, for each component, the predicted resource usages associated with executing the component comprises, (See BARSNESS paragraph [0015], the query management component can determine, based on an amount of available system resources, a first access plan (or query plan) to use for executing the query against the database. Once determined, the query management component can begin executing the query against the database according to the first access plan), determining an expected time duration associated with executing the component, (See BARSNESS paragraph [0052], determine to wait a predetermined period of time (for a second query to be processed against the database).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein determining, for each component, the predicted resource usages associated with executing the component comprises determining an expected time duration associated with executing the component of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

 	Regarding claim 22, Yu taught the one or more media of claim 1, as described above.  
	Yu does not explicitly disclose wherein halting execution of the query associated with the query execution plan comprises undoing at least one change made to a database prior to halting execution of the query execution plan.
	However, BARSNESS teaches wherein halting execution of the query associated with the query execution plan comprises, (See BARSNESS paragraph [0018], the query management component can halt the execution of the query), undoing at least one change made to a database prior to halting execution of the query execution plan, (See BARSNESS paragraph [0040], the query management component 124 may choose to halt processing of the “DELETE,” let the “UPDATE” process for a predetermined period of time, and re-start execution of the DELETE after the predetermined period of time has elapsed).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted runtime performance metric associated with executing the query execution plan does not satisfy the threshold performance value of Driesch, to generate execution plans for queries requesting information contained in the database, (See BARSNESS Abstract).

 	Regarding claim 23, Yu taught the one or more media of claim 1, as described above.  Yu further teaches comprising: training a machine learning model to classify the query based on predicted resource usage metrics; and classifying the query using the machine learning model, (See Yu paragraph [0016], The queries 102 may be directed to a specific shard 118, or may be routed there by an optional redirection component 104. For example, execution engine 120 running on shard 118 may receive and process the query).
	Yu does not explicitly disclose wherein halting execution of the query associated with the query execution plan is further based on said classifying the query using the machine learning model.
	However, BARSNESS teaches wherein halting execution of the query associated with the query execution plan is further based on said classifying the query using the machine learning model, (See BARSNESS See paragraph [0018], the query management component can halt the execution of the query, determine a second access plan for executing the query based on the amount of data to be changed).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein halting execution of the query associated with the query execution plan is further based on said classifying the query using the machine learning model of Driesch, to generate execution plans for queries requesting information contained in the database, (See BARSNESS Abstract).

 	Regarding claim 25, Yu taught the one or more media of claim 23, as described above. 
 	Yu does not explicitly disclose wherein the machine learning model is a query estimation model trained to estimate runtime for queries based on a set of query attributes.
	However, BARSNESS teaches wherein the machine learning model is a query estimation model trained to estimate runtime for queries based on a set of query attributes, See BARSNESS paragraph [0005], [0035], the query management component detects that a threshold is met…The query management component can compare the second access plan with the first access plan that is executing (e.g., comparing the estimated run time, resources required, etc., of each plan).).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the machine learning model is a query estimation model trained to estimate runtime for queries based on a set of query attributes of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).

6. 	Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0156632 A1) in view of BARSNESS et al. (US 2018/0173758 A1) in view of Driesch et. (US 2003/0065648 A1) and further in view of Allen et al. (US 2009/0063580 A1).

 	Regarding claim 2 Yu taught the one or more media of claim 1, as described above.  
 	Yu does not explicitly disclose wherein halting execution of the query associated with the query execution plan comprises.
	However, BARSNESS teaches wherein halting execution of the query associated with the query execution plan comprises, (See BARSNESS paragraph [0030], the query management component 124 can halt the execution of the query, determine a new access plan more suited to the current environment).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein halting execution of the query associated with the query execution plan comprises of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).
	Yu together with BARSNESS and Driesch does not explicitly disclose executing one or more undo commands to rollback a state of one or more tables on which the query has performed operations.	
 	However, Allen teaches executing one or more undo commands to rollback a state of one or more tables on which the query has performed operations, (See Allen paragraph [0040], A rollback command is a set of operations to undo the operations generated by the operation generation module 312. The hierarchical rollback module 330 may also be responsible for temporarily storing generated rollback commands for use in a subsequent rollback sequence).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify executing one or more undo commands to rollback a state of one or more tables on which the query has performed operations of Allen, for recovering from failed execution of a command on a data server, (See Allen paragraph [0001]).

 	Claim 16 recites the same limitations as claim 2 above. Therefore, claim 16 is rejected based on the same reasoning.

 	Regarding claim 3 Yu taught the one or more media of claim 2, as described above.  
 	Yu does not explicitly disclose wherein halting execution of the query associated with the query execution plan comprises: determining a predicted resource usage associated with completing execution of the query execution plan, halting execution of the query associated with the query execution plan in response to determining that the predicted resource usage associated with completing Attorney Docket No. R00556NP execution of the query execution plan exceeds the resource usage.
	However, BARSNESS teaches wherein halting execution of the query associated with the query execution plan comprises, (See paragraph [0005], BARSNESS the execution of the query according to the first access plan): determining a predicted resource usage associated with completing execution of the query execution plan, (See paragraph [0005], BARSNESS determined, the query management component 124 can begin using the second access plan to execute the first query. Once completed, the query management component 124 returns the results of the first query (block 518), and then the method 500 ends), halting execution of the query associated with the query execution plan, (See BARSNESS paragraph [0018], the query management component can halt the execution of the query), in response to determining that the predicted resource usage associated with completing Attorney Docket No. R00556NP execution of the query execution plan exceeds the resource usage, (See BARSNESS paragraph [0035], determines that there is an increase in the available system resources that exceeds a threshold amount of system resources, the query management component 124 can halt the current execution of the query).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein halting execution of the query associated with the query execution plan comprises: determining a predicted resource usage associated with completing execution of the query execution plan, halting execution of the query associated with the query execution plan in response to determining that the predicted resource usage associated with completing Attorney Docket No. R00556NP execution of the query execution plan exceeds the resource usage. of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).
 	Yu together with BARSNESS and Driesch does not explicitly disclose determining a resource usage associated with executing the one or more undo commands; associated with executing the one or more undo commands.
 	However, Allen teaches determining a resource usage associated with executing the one or more undo commands; associated with executing the one or more undo commands, (See Allen paragraph [0040], A rollback command is a set of operations to undo the operations generated by the operation generation module 312. The hierarchical rollback module 330 may also be responsible for temporarily storing generated rollback commands for use in a subsequent rollback sequence).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify determining a resource usage associated with executing the one or more undo commands; associated with executing the one or more undo commands of Allen, for recovering from failed execution of a command on a data server, (See Allen paragraph [0001]).

 	Claim 17 recites the same limitations as claim 3 above. Therefore, claim 17 is rejected based on the same reasoning.

7. 	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0156632 A1) in view of BARSNESS et al. (US 2018/0173758 A1) in view of Driesch et. (US 2003/0065648 A1) and further in view of Lee et al. (US 2017/0329835 A1).

 	Regarding claim 5 Yu taught the one or more media of claim 4, as described above.  
	Yu does not explicitly disclose wherein the predicted resource usage associated with executing a particular component, of the one or more components.
	However, BARSNESS teaches wherein the predicted resource usage associated with executing a particular component, of the one or more components, (See BARSNESS paragraph [0037], the query management component 124 determines an amount of system resources available in the system…the query management component 124 determines a first access plan).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the predicted resource usage associated with executing a particular component, of the one or more components of BARSNESS, for optimizing query execution based in part on changing system resources and/or an amount of data to be changed in executing the query, (See BARSNESS Abstract).
 	Yu together with BARSNESS and Driesch does not explicitly disclose determined based on resource usage of prior executions of query components having similar attributes.
	However, Lee teaches determined based on resource usage of prior executions of query components having similar attributes, (See Lee paragraph [0061] prior to execution, whether a query should be processed by a first execution component or a second execution component. FIG. 6 includes components that are at least generally similar to the components…can use the database environment depicted in FIG. 1.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify determined based on resource usage of prior executions of query components having similar attributes. of Lee, in order to generate or update the execution statistics, such as in an execution plan, associated with the request, (See Lee paragraph [0009]).
	
 	Regarding claim 18, Yu taught the one or more media of claim 15, as described above.  
	Yu together with BARSNESS and Driesch does not explicitly disclose determining one or more attributes of the received query execution plan, wherein the threshold time duration is determined based on statistics associated with prior executions of queries, having similar attributes to the one or more attributes of the query execution plan.
	However, Lee teaches determining one or more attributes of the received query execution plan, (See Lee paragraph [0035], a query execution plan has been generated or received), wherein the threshold time duration is determined based on statistics associated with prior executions of queries, (See Lee paragraph [0089], One or more of the execution statistics are compared with one or more threshold values…execution statistics to be compared, or the threshold values…determines whether the request should be executed by a first execution component or delegated to a second execution component.), having similar attributes to the one or more attributes of the query execution plan, (See Lee paragraph [0061] prior to execution, whether a query should be processed by a first execution component or a second execution component. FIG. 6 includes components that are at least generally similar to the components…can use the database environment depicted in FIG. 1.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify determining one or more attributes of the received query execution plan, wherein the threshold time duration is determined based on statistics associated with prior executions of queries, having similar attributes to the one or more attributes of the query execution plan of Lee, in order to generate or update the execution statistics, such as in an execution plan, associated with the request, (See Lee paragraph [0009]).

8. 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0156632 A1) in view of BARSNESS et al. (US 2018/0173758 A1) in view of Driesch et. (US 2003/0065648 A1) in view of CHU et al. (US 2016/0004964 A1).

	 Regarding claim 24, Yu together with BARSNESS and Driesch taught the one or more media of claim 1, as described above.  
 	Yu together with BARSNESS and Driesch does not explicitly disclose further comprising: updating the machine learning model using unsupervised learning.
	However, CHU teaches further comprising: updating the machine learning model using unsupervised learning, (See CHU paragraph [0032], the supervised learning algorithm and the unsupervised learning algorithm, can update weights by simply using relative timing of spikes without performing complicated calculations).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising: updating the machine learning model using unsupervised learning of CHU, in order to perform learning in a supervised manner with labeled values, the supervised learning hardware device performing clustering on input signals, (See Lee paragraph [0012]).

Response to Amendment
 	Applicant’s argument states that, “Yu also fails to disclose halting execution of the query during runtime based on a comparison of runtime performance metrics with the threshold” and halting execution of the query associated with the query execution plan in response to a determination that the at least one monitored or predicted metric associated with executing the query execution plan does not satisfy the threshold performance value."  Examiner respectfully disagrees with the applicant’s argument. Yu together with BARSNESS teaches See BARSNESS paragraph [0015], The query management component can compare the second access plan with the first access plan that is executing (e.g., comparing the estimated run time, resources required, etc., of each plan). If the query management component determines that execution of the query would be improved with the second access plan (e.g., faster execution time, decreased amount of system resources, etc.), the query management component can halt the execution of the first access plan and start executing the query with the second access plan. In this manner, the query management component allows the database system to stop the current execution of the query and re-start the query with a new access plan that is more suited to the current system environment.  BARSNESS further teaches See BARSNESS paragraph [0018], the query management component can halt the execution of the query, determine a second access plan for executing the query based on the amount of data to be changed (e.g., the delta amount of data from what was originally estimated), and re-start executing the query with the second access plan.  Additionally, BARSNESS teaches See BARSNESS paragraph [0040], the predetermined condition can include determining that a decrease in the amount of available resources is below a threshold amount of system resources…determines the amount of change in system resources does not satisfy the predetermined condition…The query management component… then returns the results of the query to the requesting entity and the method ends.
 	Applicant’s argument states that, “Barsness does not disclose determining a threshold that is determined based on the predicted resource usage associated with the query execution plan” and” Barsness also fails to teach or suggest that the query is halted in response to a determination that the at least one monitored or predicted metric associated with executing the query execution plan does not satisfy the threshold performance value”.  Examiner respectfully disagrees with the applicant’s argument.  See the response above.

Applicant's arguments with respect to claims 1-8 and 15-26 have been considered but are moot in view of the new ground(s) of rejection.

-9- Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163